McCLELLAN, J.
(dissenting.)—The only question argued for appellant is accurately stated in the majority opinion.
Under the local act (Local Acts 1903, p. 87 et seq.), establishing the dispensary at Abbeville, and the general act, approved October 1, 1903 (Gen. Acts 1903, pp. 373, 374), a sale of whisky (a spirituous liquor) in Abbe-ville, when the sale of the drug stock in question was made, otherwise than through the dispensary so established, was a penal offense.
The question presented by the rulings upon the demurrers to the plaintiff’s replications was plainly decided in Carson’s Case, 69 Ala. 235, and in Carl’s Case, 89 Ala. 93, 8 South. 156. It was there held that this court would not ingraft upon the statute an exception which the lawmakers had not included therein. To sustain the replications assailed by the demurrer is to do that which, in those cases, it was expressly held would not be done; for there is no pretense of an exception, in the acts mentioned, within which the case made by the pleadings could possibly fall.
If the vendor had been seasonably indicted for a violation of the cited acts in the sale of the whisky mentioned in the pleadings, and the evidence had shown what is asserted by the replications, answering the pleas, it is clear that the court would have been entirely justified in giving the affirmative charge for the prosecution (Parrish’s Case, 139 Ala. 16, 51, 36 South. 1012; Taylor v. State, 121 Ala. 24, 25 South. 689), and so upon the apt authority of the Carson and Carl Cases. That whisky is a spirituous liquor is a matter of common knowledge of which the courts take judicial notice.- — - Freiberg’s Case, 94 Ala. 91, 10 South. 703. And such liquors are particularly prohibited in the acts mentioned. The Carson and Carl Cases were decided, re*515spectively, upAvards of 30 and 20 years ago. Their soundness has not been doubted. The former treats the question exhaustively. The reason and authorities supporting the ruling Avere found to be clear, numerous, and conclusive. In the latter case, the doctrine Avas expressly reaffirmed.
In vieAV of these considerations, I can see no justification for a resort to the decisions of other jurisdictions. IloAvever, the generally accepted vieAV of the matter is as this court held in the Carson and Carl cases.—1 Woollen & Thornton on Intox. Liquors, § 501 et seq.; Joyce on Intox. Liquors, § 202.
If the effort is to distinguish these cases from that at bar by reference to the fact that the seller here sold all his drug stock, along with thirty gallons of whisky, it is too evident for doubt that the effort Avould be vain. A dry goods stock Avould have been just as ineffective to avoid the inhibition of the statutes. If the whisky had been compounded, so as to change its character into a medióme, a drug, the quotation, in the majority opinion, from Carson’s Case Avould have application; but, since the whisky Avas not so compounded, it remained subject to the inhibition of the statutes. Like considerations demonstrate the inapplication to this case of the quotation also made by my Brothers from Carl’s Case.
Severe as may appear, at times, the effect of the unAvavering declaration and application of the laAV, avísdom and experience, if consulted, leave no alternative but to heAV to the line.
Anderson, J., concurs in the above dissent.